United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0103
Issued: May 2, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 21, 2016 appellant filed a timely appeal from a September 14, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her right knee
condition is causally related to factors of her federal employment.
FACTUAL HISTORY
On July 20, 2016 appellant, then a 53-year-old postal clerk, filed an occupational disease
claim (Form CA-2) alleging that she developed right knee arthritis from standing, bending, and
walking on the workroom floor. She first became aware of her condition and of its relationship
1

5 U.S.C. § 8101 et seq.

to her employment on May 20, 2016. Appellant first received medical care on June 21, 2016 and
notified her supervisor on June 24, 2016.
By letter dated July 27, 2016, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised of the factual and medical evidence
necessary and afforded 30 days to respond.
In an undated narrative statement, appellant reported problems with her right knee
beginning in May 2016, which caused her to seek medical treatment on June 21, 2016. She
noted that she had fallen on her right knee at work on December 21, 2005. Appellant had a
recurrence of disability in April 2007 when she underwent right knee surgery.2 On May 20,
2016 she began to experience knee pain while standing, walking, and bending. Upon seeking
medical treatment, appellant’s physician informed her that the pain was related to the fall in 2005
and surgery in 2007.
In a July 27, 2016 medical report, Dr. James R. Rollins, a Board-certified orthopedic
surgeon, reported that appellant sustained a work injury to her right knee in December 2005
which subsequently resulted in an osteochondral autograft transfer system (OATS) procedure on
April 20, 2007. He reported that this work-related cartilage injury required the OATS procedure
which then lead to her post-traumatic osteoarthritis. Dr. Rollins diagnosed primary osteoarthritis
of the right knee and recommended a future total knee arthroplasty should her knee become
unmanageable.
In an August 11, 2016 attending physician’s report (Form CA-20), Dr. Rollins related
that on December 21, 2005 appellant fell at work resulting in surgical intervention from her
injury. Appellant subsequently developed post-traumatic arthritis of the right knee. Dr. Rollins
noted that a June 21, 2016 x-ray revealed tri-compartment joint space narrowing. He diagnosed
post-traumatic arthritis of the right knee and checked the box marked “yes” when asked if the
condition was caused or aggravated by the employment activity.
By decision dated September 14, 2016, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish that her diagnosed condition was causally related to her
accepted federal employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the

2

The record reflects that appellant’s December 21, 2005 injury was accepted and this claim remains open for
medical treatment.

2

employment injury.3 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.7 The opinion of the physician must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined
by its reliability, its probative value, its convincing quality, the care of analysis manifested, and
the medical rationale expressed in support of the physician’s opinion.8
ANALYSIS
Appellant has a prior accepted claim for a right knee condition. She filed the current
claim, however, alleging that new factors of her employment caused or aggravated her current
right knee condition. OWCP accepted that appellant engaged in repetitive activities of walking,
standing, and bending in her employment duties as a postal clerk. The Board finds that the
medical evidence of record is insufficient to establish that appellant developed a right knee
condition causally related to the alleged factors of her federal employment as a postal clerk.
3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

3

The only medical reports received in support of appellant’s claim was a July 27, 2016
report and an August 11, 2016 Form CA-20 from Dr. Rollins, her treating physician. The Board
finds that the reports of Dr. Rollins are not well rationalized. Dr. Rollins did not provide a
medical opinion, supported by medical rationale, explaining the nature of the relationship
between the diagnosed condition and the specific new employment factors alleged by appellant.9
Dr. Rollins failed to discuss appellant’s employment duties with a clear understanding of
the number of hours per day spent performing each task and the frequency of the physical
movements which she attributes to her injury. His statement on causation failed to provide a
sufficient explanation as to the mechanism of injury pertaining to this occupational disease claim
as alleged by appellant, namely, how standing, walking, and bending would cause or aggravate
her right knee osteoarthritis.10 Without explaining how physiologically the movements involved
in appellant’s employment duties caused or contributed to her diagnosed condition, his opinion
on causal relationship is equivocal in nature and of limited probative value.11
The Board notes that Dr. Rollins attributed appellant’s right knee osteoarthritis to a
preexisting right knee injury for which she underwent surgery in 2007. A well-rationalized
opinion is particularly warranted when there is a history of a preexisting condition.12
In his August 11, 2016 Form CA-20, Dr. Rollins diagnosed right knee osteoarthritis and
checked the box marked “yes” when asked if the condition was caused or aggravated by the
employment activities. The Board has held that a report that addresses causal relationship with a
check mark, without medical rationale explaining how the work factors caused the alleged
injury, is of diminished probative value and insufficient to establish causal relationship.13
Appellant’s honest belief that her occupational employment duties caused her medical
injury is not in question, but that belief, however sincerely held, does not constitute the medical
evidence necessary to establish causal relationship. An award of compensation may not be based
on surmise, conjecture, speculation, or on the employee’s own belief of causal relation.14
In the instant case, the record lacks rationalized medical evidence establishing a causal
relationship between appellant’s federal employment duties as a postal clerk and her diagnosed
right knee condition. Thus, appellant has failed to meet her burden of proof.15

9

Id.

10

S.W., Docket 08-2538 (issued May 21, 2009).

11

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014);
K.M., Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
12

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

13

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

14

D.D., 57 ECAB 734 (2006).

15

R.M., Docket No. 11-1921 (issued April 10, 2012).

4

Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that her
right knee condition was causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 14, 2016 is affirmed.
Issued: May 2, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

